DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 61, 63 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde (US 2003/0060815) in view of Birdsall (US 2015/0148791).
Regarding claims 1, 2, 61 and 74, Lalonde discloses a cryogenic probe with an elongated shaft (201, fig. 2) with fluid supply (202) and fluid exhaust conduits (208, and/or some distal part of 203), and having a closed distal ablation section (203) into which the fluid supply extends. Lalonde does not disclose a valve in communication with the fluid exhaust unit and downstream from the ablation section, where the valve is for regulating the flow through the fluid exhaust conduit. Lalonde also does not disclose the use of a “housing.” Regarding valves, using valves for regulating the flow of fluid through cryosurgical devices is extremely common in the art. In fact, Lalonde has an open ended teaching of control structures ([0026]). Birdsall discloses a cryosurgical device (fig. 1A) which uses valves on the fluid supply (108) and fluid exhaust conduits (113) which are controlled by a processor to regulate fluid flow ([0113]). Birdsall teaches these valves can be located in a housing (124, [0117], see also 1259 in [0161] and figure 7D, and 1474 in the embodiment of fig. 9C). It is noted that the entire fluid exhaust conduit is “downstream” of the ablation section by definition. Further, it has been held that combining known elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the probe of Lalonde with any commonly known cryogenic structures, including fluid control structures and housings, further including at least a fluid exhaust conduit valve in a handle as taught by Bridsall, to produce the predictable result of allowing the controller or a user to regulate the flow of fluid through the system.
Regarding claims 3-7, the valve of Lalonde-Birdsall is understood to be operable between 0-100% constriction.
Regarding claim 63, Lalonde discloses that the proximal end of the ablation section is fluidically sealed to the distal end of the elongated shaft (fig. 2). The claim language about welds or adhesives is a product-by-process limitation (see MPEP 2113). However, Lalonde does disclose the use of adhesives for connecting the tip to the shaft ([0029]). 

Claims 9, 10 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Birdsall, further in view of Milder (US 5,423,807).
Regarding claims 9 and 10, neither Lalonde nor Birdsall disclose the details of the valve. However, valves are well within the level or ordinary skill in the art and Applicant has not disclosed how using the extremely common structure of a valve seat and plug in conjunction with a spring produces an unexpected result. Milder is one of any number of references that teach the use of a valve comprising a valve plug biased against a seat (fig. 13). Therefore, before the application was filed, it would have been obvious to use any commonly known valve type in the system of Lalonde-Birdsall, including a valve with a plug biased against a seat as taught by Milder, which would produce the predictable result of controlling fluid flow in a desired manner. 
Regarding claim 75, the probe of Lalonde-Birdsall does not include the fluid supply conduit is between the fluid exhaust conduit and the shaft. However, the configuration of supply and exhaust lines within a shaft is well within the purview of one of ordinary skill in the art and the fact that Applicant has claimed a mutually exclusive species of the conduits/shafts (claim 74) suggests this arrangement is not critical and does not produce unexpected results. Milder in fact teaches both the configuration shown by Lalonde, with the exhaust between the supply and the shaft (fig. 1) and the configuration claimed, with the supply between the exhaust and the shaft (fig. 4). This is understood to be a teaching of functional equivalence (MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to provide the probe of Lalonde-Birdsall with any commonly known arrangement of supply and exhaust lines inside a shaft, including that as taught by Milder, that would produce the predictable result of delivering and removing fluid from the probe in a desired manner.

Claims 58 and 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Birdsall, further in view of Varney (US 5,078,713).
Regarding claim 58, the probe of Lalonde-Birdsall does not disclose the ablation section includes a bulbous exterior surface with variable diameters. However, shapes, including hemi-spherical shapes, are commonly known in this and all technology areas and Applicant has not disclosed how this shape is critical or produces an unexpected result. Varney discloses a cryosurgical probe with the claimed shape (fig. 2), and it has been held that a simple change of shape is an obvious modification (MPEP 2144.04(IV)(B)). Therefore, before the application was filed it would have been obvious to one of ordinary skill in the art to provide the probe of Lalonde-Birdsall with any commonly known shape, including the shape disclosed by Varney, that would produce the predictable result of allowing a user to treat tissue in a desired manner.
Regarding claims 76 and 77, since the drawings are not to scale it is unclear what percentage of the length of an exposed exterior surface of the ablation section is comprised by the bulbous exterior surface. However, Applicant has claimed mutually exclusive versions of this limitation, which together encompass all possible relationships between the length of the ablation section and bulbous surface, and has failed to disclose that either of these mutually exclusive limitations produces an unexpected result. Further, the limitation “exposed exterior surface” is broad enough to include any part of the “distal ablation section,” itself a nebulous phrase, that is exposed to the external environment. Therefore, before the application was filed, it would have been obvious to make the round tip of Lalonde-Birdsall-Varney any length with respect to the “exposed surface” of the “ablation section,” including less than half or more than half, that would produce the predictable result of a device that performs in a given manner. 
Regarding claim 78, neither Lalonde, Birdsall nor Varney explicitly disclose that the ablation section will not explode during use. However, a person of ordinary skill in the art would recognize that the detonation of a surgical device is an undesirable occurrence and Applicant has not disclosed that preventing the catastrophic failure of the device produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to construct the system of Lalonde-Birdsall-Varney in such a manner that it is able to maintain structural integrity during use, including the pressures that result from warming the device by blocking fluid flow through the exhaust.

  Claim 60 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Birdsall, further in view of Stumpf (US 3,807,403).
Regarding claim 60, the system of Lalonde-Lalonde et al. does not disclose the ablation section has a “necked down” section. However, various shapes of tips are common in the art and Applicant has not disclosed a variable cross-section produces an unexpected result. Stumpf discloses a cryosurgical device with a tapering tip (14, fig. 1). Therefore, before the application was filed, it would have been obvious to provide the system of Lalonde-Birdsall with any commonly known tip shape, including a tip with a “necked down” section as taught by Stumpf, which would produce the predictable result of allowing the device to treat tissue in a desired manner. 
 Regarding claim 62, neither Lalonde nor Lalonde et al. disclose that the supply conduit has a flow constriction section prior to a nozzle within the distal ablation section. However, supply conduits with tapering diameters are very common in the art and Applicant has not disclosed that using such a structure produces unexpected results. Stumpf is one of any number of cryosurgical devices that disclose that a conduit tapers to a nozzle (68, fig. 2, see also fig. 4). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the supply conduit of Lalonde-Birdsall with any commonly known configuration, including one with a flow constriction section prior to a nozzle as taught by Stumpf, that would produce the predictable result of a device that performs in a desired manner.

 Claims 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Birdsall, further in view of Chang (US 5,400,602).
Regarding claims 64-67, the system of Lalonde-Birdsall does not disclose a flexible insulated conduit around the shaft, and including a foam spacer, along a majority of the shaft. Lalonde does disclose the use of a vacuum insulation and it is recognized that vacuum, foam, and other elements are functional equivalents (MPEP 2144.06), as taught by Vancelette for example ([0020], as cited in the previous Action). However, merely combining these equivalents does not result in an insulated conduit around the shaft. But Applicant has not disclosed this configuration produces unexpected results and using an insulated conduit around a shaft is common in the art. Chang, for example, discloses a cryosurgical system that uses a foam spacer (27) in an insulated conduit around a shaft (figs. 1 and 2). Therefore, before the application was filed, it would have been obvious to provide any number of insulating elements to the system of Lalonde-Birdsall, including an insulated conduit using a foam spacer around a shaft as taught by Chang, which would produce the predictable result of a device that functions in a desired manner. 

 Claims 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde, Birdsall and Chang, further in view of Joye (US 2006/0084962).
Regarding claims 68 and 69, the system of Lalonde-Birdsall-Chang does not disclose the spacer is a helix. However, there are a wide range of insulative materials known in the art and Applicant has not disclosed that using a helix produces an unexpected result. That Applicant has claimed both helices and foam suggest the opposite, that there are any number of ways to provide thermal insulation. Joye discloses a cryosurgical system which uses helically wound polymers as insulation ([0042], “fibers” being understood to be more than one). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to use any commonly known insulation in the system of Lalonde-Birdsall-Chang, in place of or in addition to the foam, including polymer helices as taught by Joye, which would produce the predictable result of a device having thermal insulation. It is noted that the transitional phrase “comprising” allows the prior art to have more elements than the claimed element (MPEP 2111.03), such that any of the helices can be considered the claimed “a helix.”
Regarding claim 70, it is noted that the use of a plurality of helices is understood to imply that they are offset, since many overlapping helices would be a poor thermal insulator. Further, the claim does not define “axial dimension” so any plurality of helices that are arranged along a catheter shaft will have some common axial dimension. In the interest of compact prosecution, however, it is noted that a double helix, which has longitudinally offset helices with a common axial dimension, is known to persons of ordinary skill in many technology areas. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the insulating helices of Lalonde-Birdsall-Chang in any commonly known arrangement, including one or more double helices, which would produce the predictable result of a device with thermal insulation.

 Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde, Birdsall and Chang, further in view of Sellinger (US 3,630,203).
 Regarding claim 71, the system of Lalonde-Birdsall-Chang does not disclose that the spacer terminates before reaching one of a proximal end and distal end of the flexible insulated conduit. However, where exactly an element starts and ends is well within the purview of a person of ordinary skill to choose and Applicant has not disclosed that the spacer stopping a fraction of a micrometer from (“before reaching”) the end of the conduit produce an unexpected result. Sellinger discloses a cryosurgical system with a spacer (71, fig. 2) inside a flexible insulated conduit (30) that terminates before reaching the proximal end of the conduit (cap 32 reaching to the proximal end instead of the spacer). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Lalonde-Birdsall-Chang with any commonly known configuration of flexible insulated conduit and spacer, including one where the spacer does not reach to the proximal end of the conduit as taught by Sellinger, that would produce the predictable result of a device that functions in a desired manner.

  Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde, Birdsall, Chang and Joye, further in view of Rabin (US 6,039,730).
Regarding claim 72, the system of Lalonde-Birdsall-Chang-Joye does not specifically disclose that the conduit is “necked down” to have an “outside dominant dimension” less than an outer diameter of the helix. However, Applicant has not disclosed that a tapering conduit produces an unexpected result, where tapering elements are common in the art. Rabin, for example, discloses a cryosurgical device with a tapering conduit (4, fig. 2) with a thermal insulator (5). Therefore, before the application was filed, it would have been obvious to provide the system of Lalonde-Birdsall-Chang with any commonly known shape of conduit, including a tapering conduit as taught by Rabin, which would produce the predictable result of insulating the system in a desired manner. Since the conduit tapers, the distal most “outside dominant dimension will be essentially the diameter of the shaft, where the helices will always have an outer diameter greater than the shaft such, such that the flexible insulated conduit is “necked down” to have an outside dominant dimension less than an outer diameter of a distal end of the flexible insulated conduit.

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Birdsall, further in view of Lentz (US 2004/0034365).
Regarding claim 73, neither Lalonde nor Birdsall disclose by how much the catheter is flexible, although Lalonde does teach the device is made from flexible materials ([0028]). Further, flexible catheters are extremely common in the art and Applicant has not disclosed that the particularly claimed degree of flexibility produces unexpected results. Lentz discloses what can be considered a generic cryoablation catheter and teaches a flexibility of up to 270 degrees (fig. 9, [0033]). Therefore, before the application was filed, it would have been obvious to modify the system of Lalonde-Birdsall to allow the catheter to be flexible by any commonly known amount, including at least 180 degrees as taught by Lentz, which would produce the predictable result of allowing the catheter to perform in a desired manner. It is understood that any disclosed use of a device includes the ability of using it without any form of failure at least once.

 Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Birdsall, further in view of Davis (US 4,206,760).
Regarding claim 79, the system of Lalonde-Birdsall does not disclose the housing includes an interior cavity with an adaptor configured to change a coaxial orientation of the supply and exhaust conduits to a parallel orientation. However, such adaptors are common in the art and Applicant has not disclosed how changing the orientation of the conduits produces an unexpected result. Davis discloses a cryosurgical system that employs an adaptor in a handle which changes a coaxial orientation of supply and exhaust conduits to a parallel orientation (fig. 2). Therefore, before the application was filed, it would have been obvious to provide the handle of Lalonde-Birdsall with any commonly known structures, including an adaptor that changes the configuration of the conduits as taught by Davis, which would produce the predictable result of allowing the device to perform in a desired manner.
 
 Claims 80-84 are rejected under 35 U.S.C. 103 as being unpatentable over Birdsall in view of Chang and Dobak (US 6,149,677).
Regarding claims 80-84, Birdsall discloses a cryogenic probe (fig. 9C) that includes a malleable elongated shaft (1466, see fig. 5) with fluid supply (1420) and exhaust conduits (1422), a housing circumscribing a proximal portion of the shaft (1468, at least in that the housing portion contacts the entire circumference of the shaft), a flow restricting element for regulating flow through the exhaust conduit (1474) and a distal ablation section in communication with the fluid conduits (1470). Birdsall does not disclose the use of insulation, presumably at least because insulation is a ubiquitous feature of cryosurgical systems and so well within the level of ordinary skill in the art to employ. Chang discloses a cryosurgical device which uses a flexible insulated conduit with foam around a malleable elongated shaft along the majority of its longitudinal length (27 inside 11, figs. 1-2). Chang does not disclose the conduit extends beyond the shaft to be around a portion of the distal ablation section. However, using conduit to connect two elements is very common in the art and Applicant has not disclosed that merely extending the conduit however many fractions of a millimeter beyond the shaft to cover the “distal ablation section” is critical or produces unexpected results. Dobak discloses a cryosurgical device and teaches that an insulating conduit (31, fig. 12) can be used to facilitate the connection between a tube and a distal treatment element (col. 9 lines 27-31). It is noted that making elements integral is an obvious modification (MPEP 2144.04(V)(B)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the probe of Birdsall with any features commonly known to medical cooling devices, including foam insulation inside a conduit extending along the shaft as taught by Chang, and further including extending the conduit by itself to be around a portion of the treatment element as taught by Dobak, that would produce the predictable result of insulating the device from the body and ensuring a smooth connection between the shaft and treatment element. Since the conduit extends without foam to facilitate the connection of the shaft and treatment element, the foam spacer thus terminates before the distal end of the flexible insulated conduit such that the conduit necks down in the distal-to-proximal direction near the distal end of the conduit and the conduit includes a radial maximum dimension at a distal end that is less than a radial maximum dimension of the foam spacer.

 Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the teaching of using an insulative element between a shaft and a cooling member (within the breadth of those claim terms), see fig. 3 of US 5,324,286 to Fowle and figure 4 of US 3,971,383 to van Gerven.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794